Citation Nr: 1218902	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-03 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin. 

The Board notes that the Veteran requested a Board hearing in his February 2008 substantive appeal.  The RO notified the Veteran of his scheduled hearing in correspondence dated in May 2009 and June 2009.  The Veteran did not appear for his hearing scheduled on June 17, 2009 and has not made any additional hearing requests. 

This case was previously before the Board in July 2009 and September 2010, when the claim was remanded in each instance for further development.  The RO most recently issued a supplemental statement of the case in March 2012, and the appeal is once again before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for two disabilities: bilateral pes planus, for which he has a 50 percent disability rating, and traumatic overuse of the lumbosacral spine, for which he has a 20 percent disability rating; and, these awards, in combination, represent a 60 percent disability rating.  

2.  The Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for the rating of his disabilities.  


3.  The competent and credible evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was notified of the provisions of the VCAA by the RO and AMC in correspondence dated in December 2006, August 2009, October 2009, and December 2009.  These letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   The correspondence of December 2006 also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

The Board recognizes that the VCAA notice was provided after the initial unfavorable AOJ decision.  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that VA may provide additional, necessary notice subsequent to the initial AOJ adjudication, followed by a readjudication the claim, such that the essential fairness of the adjudication is unaffected (because the appellant is provided a meaningful opportunity to participate effectively in the adjudication of the claim).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC). As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim was readjudicated in a December 2007 statement of the case (SOC), a June 2010 supplemental statement of the case (SSOC), and a March 2012 SSOC. 

VA also has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained the Veteran's service treatment records, VA outpatient reports, private treatment records, and employment information.  The Veteran submitted numerous written statements discussing his contentions.  No outstanding evidence has been identified by the Veteran or his representative.

In addition, VA examinations of record within the appellate period, pertaining to the severity of the Veteran's service-connected disabilities as well as to the issue of unemployability, were obtained in May 2005, April 2007, and February 2010 (with an addendum opinion issued in March 2010).  The Board finds the above VA examination reports and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's employability in relation his service-connected disabilities. 

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Entitlement to a TDIU 

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran does not satisfy the percentage requirements noted above.  His service-connected disabilities include bilateral pes planus, for which he has a 50 percent disability rating, and traumatic overuse of the lumbosacral spine, for which he has a 20 percent disability rating.  The Board notes that these awards, in combination, represent a 60 percent rating under 38 C.F.R. § 4.25, Table I.  None of the exceptions for listing disabilities as a single rating as per 38 C.F.R. § 4.16(a)  have been met.  

When a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension Service, for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011). 


The Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities render him unemployable.  In his VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) dated in July 2005, the Veteran indicated that he received a Bachelor of Business Administration (BBA) in Accounting in 1952, and that he became too disabled to work as of 1988.  He further noted that he left his last job as a maintenance worker in August 1998 because of his disabilities, listed his earned income during the last year ($0.00), and reported that he did not receive disability or workers compensation benefits from an employer. 

Those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability. Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation. 

However, the Board itself cannot assign an extra-schedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's C&P Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

As the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, an appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."). 

Here, prior to the Board's consideration of this matter, the issue was referred the Director of C&P Service for extraschedular consideration pursuant to the September 2010 Board remand, who in turn concluded in February 2012 that a TDIU rating under 38 C.F.R. § 4.16(b) was not warranted.  While the RO denied the claim based on this determination, it is not binding on the Board.  Fisher v. Brown, 4 Vet. App. 405 (1993) (denying reconsideration).  Thus, entitlement to a TDIU rating under 38 C.F.R. § 4.16(b) will be considered based on all evidence during the period on appeal. 

With regard to the Veteran's employers, the University of Wisconsin reported in October 2007 that the Veteran retired once in 1988, and again in 1989, though a reason for retirement was not provided.  In October 2007, a response from another former employer, Walmart, simply noted that the veteran quit working due to health.  A response from an additional former employer, Kohl's department store, was not received.

Turning to the medical evidence of record within the appellate period, the Veteran was afforded a VA examination in May 2005 so as to address the severity of his service connected disabilities.  At that time, the Veteran reported constant back pain.  Though fatigue was denied, the Veteran did use a cane to ambulate.  He did not use a brace.  He also reported radiation of pain to his lower legs, as well as numbness.  He noted difficulty on stairs.  He also stated that he was able to stand for about three hours and walk half a block.  The Veteran denied any surgical procedures for his back disability.  

The Veteran also reported foot pain most of the time.  He used special shoes.  He also noted a pulsing pain in his toes at different times.  His feet were not numb, and he denied feeling a burning sensation.  There was no history of surgical correction to either foot.  

The examiner stated that the Veteran earned his degree in accounting post-service, though he did not work at the time of the examination.  It was noted that his orthopedic problems prevented sports and exercise, severely restricted his recreation, interfered moderately with chores and bathing, mildly affected travel, and did not interfere with shopping, eating, dressing, toileting, or grooming.  No comment was made with regard to the Veteran's employability.

During an October 2005 private physical examination, the Veteran complained of back pain.  He indicated that he quit his job at Walmart due to leg and back pain.  A letter from the Veteran's private provider, dated April 28, 2006, noted that the Veteran suffered from coronary artery disease, diabetes, and chronic low back and right leg pain related to injuries sustained in the Army in 1944.  The provider opined that he did not believe that the Veteran was employable.  

A VA outpatient report from May 2006 diagnosed the Veteran with ankle weakness.  The Veteran was using a walker at that time.  However, the use of an assistive device was not linked to a service-connected disability.

An October 2006 private report noted complaints of back pain and right leg pain.  Another letter from the Veteran's primary provider, dated January 5, 2007, noted that in addition to the previously-reported disorders, the Veteran was obese and had a prior heart attack.  Again, he opined that the Veteran was unable to work.

The Veteran was afforded an additional VA examination in April 2007.  The Veteran reported recurrent falls, and that his flat feet were getting worse.  He noted constant pain in both legs, knees, and hips.  Though he wore special shoes, he stated that they did not completely relieve his discomfort.  Other medical problems were noted by the examiner, to include diabetes, atrial fibrillation, hypertension, hyperlipidemia, congestive heart failure, and chronic leg pain (noted by the Veteran's private provider as a possible element of diabetic neuropathy).  The Veteran reported that he was able to stand for more than one hour, but less than three hours, and that he was unable to walk more than a few yards.

On examination, flat feet were present, with no arch with weight bearing.  There was no pathological diagnosis provided for the Veteran's bilateral leg, hip, and knee pain which was attributable to his period of active service.  Regarding employment, the Veteran stated that he had not worked since 1998.  He contended that he was forced to quit his light maintenance work, as he could not kneel and was having low back pain.  The examiner, however, did not render an opinion as to employability, noting that the Veteran was retired.  

A July 2007 VA outpatient report noted that the Veteran suffered recurrent falls related to dizziness and the lack of external support.  A history of lower back pain was noted.  VA reports from May 2008 through February 2009 note a history of back pain and weakness.

A private treatment report from May 2009 noted that the Veteran was hospitalized as the result of a fall down the stairs of his home.  A CT scan of the head revealed a subarachnoid hemorrhage.  He was unable to appropriately answer questions.  A possible T1 compression fracture was also observed.

A letter from the Veteran's spouse, authored in October 2009, noted that the Veteran fell down a stairway in his home, resulting in hospitalization with a cerebral hematoma, requiring oxygen and a stomach tube.  She noted that he still remained in in-patient care, receiving physical, mental, and occupational therapy, though he was unable to process his thoughts and had difficulty with conversation.  She noted that his doctors did not know whether his fall was caused  by his service-connected foot disability, as he also suffered from diabetes, which caused difficulty walking.  She stated that the Veteran was not capable of holding down a job, as he had neither the mental nor physical ability.

During a February 2010 VA examination, the Veteran reported chronic problems with his service-connected disabilities.  The examiner noted the Veteran's fall in May 2009, as well as his subsequent hospitalization and in-patient care.  It was noted that one of the main disorders, stemming from that accident, was a cognitive deficit that made it too difficult to remain at home without full-time medical care.  At the time of the examination, the Veteran was in a wheelchair, and he had used the wheelchair alone for the past several months.  He was not oriented to situation, place, or time, and he was unable to recall the names of his son and spouse.  The Veteran's son noted his complaints of back pain during visits, however the Veteran was unable to quantify the severity of either of his disabilities.  

Regarding occupation, the Veteran's work and educational history were discussed.  The examiner simply noted that the Veteran's unemployment was retirement.  It was also noted that the Veteran suffered from several medical issues that were non-service-connected.  Objective testing was limited due to the Veteran's cognitive function.  Limitation of motion of the lumbar spine was observed, as was pedal edema, decreased sensation, and pes planus, bilaterally.  The examiner opined that the edema and decreased sensation were more likely related to diabetic neuropathy, as well as congestive heart failure, neither of which was service-connected.

Ultimately, the examiner stated that due to the Veteran's back disability, as well as his bilateral foot disability, he was unable to perform physical labor.  However, it was noted that he should be able to perform a certain amount of sedentary work, though nothing full-time.  It was difficult to make that determination, as the Veteran was unable to respond with proper answers.  

In a March 2012 addendum opinion, the examiner stated that the Veteran's bilateral leg, hip, and knee disorders were less likely than not caused by, or a result of, service-connected flat feet.  It was noted that the Veteran had numerous medical conditions which could be contributing to these disorders, specifically diabetes and heart failure.  Even though the Veteran presented with an antalgic gait, the examiner stated that he would be less likely to attribute this manifestation to pes planus, since his physician suspected diabetic neuropathy in the lower extremities.

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

Here, the Board affords little probative weight to the private opinions of April 2006 and January 2007 that address the Veteran's employability.  The provider only stated that many of the Veteran's current disabilities, to include coronary artery disease, diabetes, obesity, and a history of a heart attack, combined to cause unemployability.  His commentary on employability did not provide an opinion pertaining to the Veteran's service-connected disabilities alone.  Next, although a review of the record is not a requirement for a probative medical opinion, the opinions were not fully articulated or consistent with other evidence of record, to include medical reports which link the Veteran's leg pain to diabetic neuropathy and heart disease, which are not service connected.  He did not consider or factor in the Veteran's non-service connected disabilities.  The April 2006 letter also falsely portrayed the Veteran's coronary artery disease as a service connected disability when addressing his employability.  Further, to the extent that the statement could be used as one relating the Veteran's coronary artery disease to his active service, as opposed to merely reciting a history elicited from the Veteran, the examiner provided no rationale for such a finding.  

The Board assigns the highest probative value to the VA examination report of February 2010.  The opinion was well-reasoned and supported by a detailed, complex rationale consistent with other evidence of record, to include an exhaustive review of service treatment reports, private medical records, and the prior examination reports.  The examiner recounted the Veteran's May 2009 incident in its entirety, noting however that a possible cause of the Veteran's fall, leg pain and numbness, was not likely a result of his service-connected pes planus.  The examiner attributed those manifestations to non-service-connected diabetic neuropathy.  He went on to note that multiple causes of gait disturbance were evident, to include heart failure.  As to the Veteran's service-connected disabilities, the examiner determined that those conditions alone should allow the Veteran to perform a certain amount of sedentary work.

Following a review of the complete record, the Director of C&P Service concluded in February 2012 that there was evidence of record was insufficient to show that the Veteran's service-connected disabilities alone, to include bilateral pes planus and traumatic overuse of the lumbosacral spine, markedly interfered with his ability to be gainfully employed.  It was noted that the Veteran had not been gainfully employed since 1999.  Prior, the Veteran worked in an accounting position at the University of Wisconsin from 1968 until 1989, then at Walmart and Kohl's department store from 1998 to 1999.  The University of Wisconsin noted that the Veteran retired in 1989, and records from Walmart indicated that the Veteran resigned due to health problems.

The Director recited evidence of record, to include the Veteran's hospitalization in May 2009, as well as his most recent VA examination which demonstrated edema in the bilateral feet, as well as loss of motion in the feet and lumbar spine.  It was noted that, per the February 2010 examiner, service-connected disabilities prevented physical labor, though these conditions would not affect sedentary employment.  Other non-service-connected disorders were discussed, to include traumatic brain injury (TBI), congestive heart failure (CHF), coronary artery disease (CAD), hypertension, a history of a heart attack, deep vein thrombosis of the lower extremities, diabetes mellitus with lower extremity cellulitis and peripheral neuropathy, renal insufficiency, and problems with the knee, hips, and ankles.  

The Director found that the Veteran's non-service-connected disorders prevent employment, but there were no hospitalizations or surgical procedures to correct a lumbar disability, or pes planus, in recent years.  There were no incapacitating episodes related solely to a service-connected disability, and there was no evidence from a former employer to demonstrate that either disability had an impact on employment.  Finally, it was noted that objective evidence from VA examinations and outpatient reports, as well as private medical reports, fail to show that the Veteran's service-connected disabilities alone prevent him from engaging in work-related activities.  The Board concurs.

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran is currently rated as a combined 60 percent disabled.  However, based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities (bilateral pes planus and traumatic overuse of the lumbosacral spine) alone actually preclude him from engaging in substantially gainful employment.  Indeed, in earlier statements from the Veteran, he indicated that he was able to adopt the necessary computer skills to be successful in a job for many years (he left due to a move).  See May 2006 statement.  The fact that he no longer possesses the mental faculties to engage in that type of work (due to a non-service connected disability) does not negate the fact that he was capable of that type of sedentary work.  Entitlement to a TDIU rating due to the Veteran's service-connected disabilities is not warranted. 

The Board has determined that the most probative (persuasive) evidence that specifically addresses the question of whether the Veteran is unable to secure or follow a substantially-gainful occupation, as a result of his service-connected disabilities, weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

In support of his claim, the Veteran asserted in August 2005 that he quit working in 1988 due to his service-connected disabilities, and that he was unable to physically work during his brief stints as a maintenance worker.  In his May 2006 notice of disagreement, he stated that, in 1967, VA informed him that he could no longer work at the U.S. Post Office due to his back disability.  He went on to say that he had not kept up with office technology, and that he was unable to drive long distances due to congestive heart failure.  Within his formal appeal of January 2008, the Veteran stated that he was issued a walker due to back fatigue, and that he is unable to stand or walk due to various conditions.  He went on to note that his mental, emotional, physical, occupational, and educational experience was inadequate to obtain or keep a computer-based job.

The Board acknowledges the Veteran's assertions that he was unable to work due to his service-connected disabilities.  It must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, regarding statements authored prior to his May 2009 fall which diminished his capacity for cognitive thought, the Veteran was competent to report symptoms such as back and foot pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to diagnose the etiology of other disorders which may have adversely affected his employment opportunities, such as leg pain or heart failure, nor is the Veteran competent to state that his service-connected disabilities alone have rendered him unemployable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Further, as the Veteran statements are inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities, the Board finds that his assertions of unemployability lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

While the Board is sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to a TDIU rating must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.




ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


